Name: Commission Regulation (EEC) No 2232/92 af 31 July 1992 amending Regulation (EEC) No 2353/89 laying detailed rules for the grant of aid for certain grain legumes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 92 Official Journal of the European Communities No L 218/99 COMMISSION REGULATION (EEC) No 2232/92 of 31 July 1992 amending Regulation (EEC) No 2353/89 laying down detailed rules for the grant of aid for certain grain legumes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 762/89 of 20 March 1989 introducing a specific measure for certain grain legumes ( l), as last amended by Regulation (EEC) No 1753/92 (2), and in particular Article 4 thereof, Whereas Regulation (EEC) No 1753/92 extends the appli ­ cation of the specific measure for certain grain legumes for the 1992/93 marketing year ; Whereas Commission Regulation (EEC) No 2353/89 of 28 July 1989 (3) should be adapted to take account of that extension in order to give producers the possibility of introducing aid applications ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2353/89 is hereby replaced by : 'Article 1 The aid provided for in Regulation (EEC) No 762/89 shall be granted under the conditions laid down in this Regulation during the 1989/90 to 1992/93 marke ­ ting years.' Article 2 In Article 3 ( 1 ) of Regulation (EEC) No 2353/89, ' 1989/90' is hereby replaced by ' 1992/93' and the date ' 14 August 1989' is hereby replaced by '7 August 1992'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 80, 23 . 3 . 1989, p. 76. 0 OJ No L 180, 1 . 7. 1992, p. 22. (3) OJ No L 222, 1 . 8 . 1989, p. 56.